BARHAM, Justice.
The defendant, Brown’s Thrift City Ethical Pharmacy, Inc., was charged by bill of information with selling one gallon of paint on Sunday, in violation of R.S. 51:194 which forbids the sale on Sunday of certain merchandise including “building supply materials”. After the judge overruled a motion to quash which alleged the unconstitutionality of R.S. 51:194, the defendant was tried, convicted, and sentenced to pay a fine of $100.00 and costs, the maximum penalty for a first violation of this statute. It has appealed to this court.
Since the defendant was tried for a misdemeanor and sentenced to pay a fine which does not exceed $300.00, and since the statute was not held unconstitutional by the trial court,-this court is without appellate jurisdiction, and we take notice of- this ex' proprio motu. La.Const. of 1921, Art. 7, Sec. 10(2), (5); State v. Ginalva, 165 La. 304, 115 So. 571; State v. Boothe, 227 La. 847, 80 So.2d 437; State v. Smith, 254 La. 78, 222 So.2d 864; State v. Murphy, 254 La. 873, 227 So.2d 915.
The appeal is accordingly dismissed.